Title: To James Madison from Albert Gallatin, 23 November 1815
From: Gallatin, Albert
To: Madison, James


                    
                        
                            Dear Sir
                        
                        
                            New York
                            23d Novr. 1815
                        
                    
                    I have ultimately decided not to go to France, and write this day accordingly to the Secretary of State. I am fully sensible of the efforts you made to keep me in the Treasury, of the unpleasant situation in which my absence & that effort placed you, as well as of the friendly motives which, combined with your view of public utility, induced you to give me this last proof of your high regard and confidence. I feel truly grateful for every part of your conduct towards me, before and since you were President, and I would have wished to have been able to evince my Sense of it by a chearful and thankful acceptance of the honorable office to which you had appointed me. But every consideration connected with private prudence & regard to my family forbids my doing it: and considering the present depressed situation of France, no motive of public utility urges a contrary determination, even if, under other circumstances, my services could have been deemed useful at that court. As regards myself, I will briefly state; that the compensation allowed to foreign ministers is incompetent to the support of a minister at Paris in the style in which he is expected to live & which it is of some importance for the country that he should maintain; that my private resources are too scanty to supply the deficiency without making sacrifices which would leave my family at my death dependant on others; that supposing I could barely exist there for a few years, I would return with children having acquired expensive & foreign habits, & lost the

opportunities of entering into the active pursuits by which they must support themselves, and myself too old to assist and too poor to support them; and that a residence in France will at this time, both in a public & private view, be irksome and unpleasant to an American minister, affording no compensation for the sacrifices it would require. But I must add that these sacrifices would, without hesitation, have been made, if the mission had in view any important and attainable object of public utility. This not being at all the case, I have supposed myself at liberty to listen to motives of private & prudential consideration and perceiving no probability that my present views of the subject would be changed, I have thought it fair not to keep it any longer in suspence & to decline the appointment before the meeting of Congress.
                    I have heard with concern the report of the cession of Florida to England. In the present situation of Europe, it is only from that country that we have to apprehend any foreign collision. I still hope that the report is unfounded, and that peace being secured at least for some years, your labours & those of the other public functionaries may be exclusively & successfully applied to the arrangement of our internal concerns.
                    Mrs. Gallatin requests to be affectionately remembered to Mrs. Madison. We are all well, and after spending this winter with Mrs. G’s friends, it is our present intention to retire in the spring to our home on the Monongahela. With most sincere wishes for your personal happiness, and great respect I remain ever Your affectionate & obedt. Servt.
                    
                        
                            Albert Gallatin
                        
                    
                